Citation Nr: 9925828	
Decision Date: 09/10/99    Archive Date: 09/21/99

DOCKET NO.  98-02 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1952 to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The December 1997 RO decision also denied service connection 
for thyroid cancer.  During the veteran's personal hearing, 
in May 1998, it was indicated that the veteran also desired 
to file a notice of disagreement with the denial of service 
connection for thyroid cancer.  The August 1998 supplemental 
statement of the case addressed the issue of service 
connection for thyroid cancer.  However, the veteran did not 
respond with regard to the claim for service connection for 
thyroid cancer.  As no appeal has been completed in this 
regard, the only issue for appellate consideration is as 
stated on the title page of this decision. 


FINDING OF FACT

The claim of entitlement to service connection for skin 
cancer is not plausible.  


CONCLUSION OF LAW

The claim of entitlement to service connection for skin 
cancer is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question is whether the veteran's claim of 
entitlement to service connection for skin cancer is well 
grounded under 38 U.S.C.A. § 5107(a).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  There must more than a mere allegation, the 
claim must be accompanied by evidence that justifies a belief 
by a fair and impartial individual that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
Moreover, where a determinative issue involves a diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  For the veteran's claim to be well 
grounded, there must be evidence both of a current disability 
and of an etiological relationship between that disability 
and service.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

The terms radiation-exposed veteran and radiation-risk 
activity are defined at 38 C.F.R. § 3.309(d)(3) (1998).  The 
veteran asserts that he was exposed to atomic bombs while 
they were being transported on board aircraft during his 
active service.  It is neither asserted nor shown that he is 
a radiation-exposed veteran or that he participated in a 
radiation-risk activity as defined in 38 C.F.R. 
§ 3.309(d)(3).  

It is asserted that the veteran desires to have service 
connection established for multiple myeloma, a disease 
specific to radiation-exposed veterans.  38 C.F.R. 
§ 3.309(d)(2)(ix).  Service connection may be established for 
a disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1998).  Where a veteran served continuously for 
ninety (90) days or more during a period of war or during 
peacetime service after December 31, 1946, and malignant 
tumors become manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  

In order for the veteran's claim of entitlement to service 
connection for skin cancer to be well grounded, he must 
submit medical evidence that he currently has skin cancer and 
that it is related to his active service.  The veteran has 
offered testimony indicating that a physician advised him 
that he could develop skin cancer in the future, but he has 
never been told that he has skin cancer.  The competent 
medical evidence, in the form of the reports of March 1998 VA 
examination and biopsy, reflects that the veteran does not 
have skin cancer.  In the absence of any competent medical 
evidence reflecting that the veteran currently has skin 
cancer, the Board concludes that the claim of entitlement to 
service connection for skin cancer is not well grounded.  
Caluza.  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his claim for 
disability compensation for the above discussed disability.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Evidence of a well-grounded claim for entitlement to service 
connection for skin cancer not having been submitted, the 
appeal with respect to this issue is denied.  




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Error! Not a valid link



